       Case 1:15-mc-00040-AKH
       Case 1:15-mc-00040-AKH Document
                              Document 1348
                                       1347 Filed
                                            Filed 09/07/21
                                                  07/30/21 Page
                                                           Page 11 of
                                                                   of 13




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 Inre AMERICAN REALTY CAPITAL
                                                      Civil Action No.: 1:15-mc-00040-AKH
 PROPERTIES, INC. LITIGATION




       NOTICE A N D [ ~ ORDER FOR WITHDRAWAL OF COUNSEL

               PLEASE TAKE NOTICE that, upon my annexed declaration, and subject to the

approval of the Court, Christopher L. Filburn hereby withdraws as counsel for Nicholas S.

Schorsch and shall be removed from the Case Management/Electronic Case Files (CM/ECF)

notification list in the above-captioned matter. I am a partner at Paul, Weiss, Rifkind, Wharton

& Garrison LLP and will continue to represent Mr. Schorsch in this proceeding.

Dated: New York, New York
       July 30, 2021
                                             PAUL, WEISS, RIFKIND, WHARTON &
                                             GARRISON LLP


                                             By: Isl Audra J. Soloway
                                                 Audra J. Soloway
                                                 1285 A venue of the Americas
                                                 New York, New York 10019
                                                 212-373-3289
                                                 asoloway@paulweiss.com
